Case: 19-11038     Document: 00515579435         Page: 1     Date Filed: 09/25/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 25, 2020
                                  No. 19-11038
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Gabriel Guzman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-121-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Robert Gabriel Guzman appeals the non-Guidelines sentence
   imposed following his guilty-plea conviction for possession with the intent to
   distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) and
   (b)(1)(C). Guzman argues that his sentence is procedurally and substantively


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11038     Document: 00515579435           Page: 2   Date Filed: 09/25/2020




                                    No. 19-11038


   unreasonable because the district court did not consider whether an upward
   departure under the Guidelines was appropriate before imposing an upward
   variance and the district court failed to address his purported arguments
   urging application of U.S.S.G. § 4A1.3 in lieu of an upward variance.
          Sentences, whether inside or outside the advisory guidelines range,
   are reviewed under an abuse of discretion standard for procedural error and
   substantive reasonableness. Gall v. United States, 552 U.S. 38, 51 (2007).
   Guzman’s argument that the district court should have first considered
   whether an upward departure under the Guidelines was appropriate before
   imposing an upward variance is unavailing. A district court is not required to
   “comply with or consult” § 4A1.3 of the Guidelines prior to the
   consideration or imposition of a non-Guidelines sentence. United States v.
   Mejia-Huerta, 480 F.3d 713, 723 (5th Cir. 2007).
          As to Guzman’s argument that the district court failed to address his
   § 4A1.3 argument, we find that Guzman’s arguments prior to the district
   court’s imposition of sentence did not mention § 4A1.3 or sufficiently apprise
   the district court that Guzman was urging the court to consider an upward
   departure in lieu of an upward variance. See United States v. Musa, 45 F.3d
922, 924 n.5 (5th Cir. 1995). Thus, we find no error in the district court’s
   failure to address an argument that was not clearly made.
          As to Guzman’s argument that the district court failed to address his
   § 4A1.3 argument made after the district court imposed his sentence, we hold
   that any such error was harmless, as the district court would have imposed
   the same sentence regardless of whether it explicitly addressed Guzman’s
   post-sentencing objection. See United States v. Delgado-Martinez, 564 F.3d
750, 752-53 (5th Cir. 2009).
          Lastly, Guzman’s non-guidelines sentence of 180 months of
   imprisonment, a 65-month variance from the top of his 92-to-115-month




                                         2
Case: 19-11038      Document: 00515579435           Page: 3   Date Filed: 09/25/2020




                                     No. 19-11038


   advisory guidelines range, is substantially reasonable. Guzman’s sentence is
   supported by several 18 U.S.C. § 3553(a) factors; is less than the authorized
   sentence of 20 years of imprisonment set forth in the statute of conviction,
   see United States v. Williams, 517 F.3d 801, 812-13 (5th Cir. 2008); and well
   within the range of upward departures or variances that this court has upheld,
   see United States v. McElwee, 646 F.3d 328, 345 (5th Cir. 2011). Accordingly,
   in light of the record and the deference that this court affords to the district
   court’s findings, we hold that the district court did not abuse its discretion
   when it imposed a non-guidelines sentence.
          The judgment of the district court is AFFIRMED.




                                          3